Per Curiam. Danny P. Rodgers, Managing Public Defender for the Eighth Judicial District — North and court-appointed counsel for Appellant Willie Munn, has filed a motion to be relieved as counsel on appeal and for appointment of substitute counsel. The motion reflects that Mr. Rodgers was originally appointed to represent Appellant by the Hempstead County Circuit Court on charges of possession of a controlled substance and possession of drug paraphernalia. He then assigned the case to another public defender due to a conflict of interest. Appellant was tried and found guilty on October 23, 2002, and was sentenced to eight years. After the trial, the assigned public defender ceased working in the office. The circuit court entered an order appointing Mr. Rodgers for the sole purpose of filing a notice of appeal on behalf of the appellant. That was done. The judgment and commitment order was filed on October 31, 2002, and the notice of appeal was filed on November 1, 2002.  Mr. Rodgers now seeks to be relieved as counsel on appeal. He asserts that because he is a full-time public defender with a state-funded secretary, he is ineligible for compensation for work performed regarding this appeal, pursuant to this court’s holdings in Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000), and Williams v. State, 347 Ark. 233, 60 S.W.3d 485 (2001) (per curiam). He therefore requests this court to relieve him of his duties on appeal. We grant Mr. Rodgers’s motion to be relieved for good cause shown. See Williams v. State, 347 Ark. 369, 65 S.W.3d 401 (2002) (per curiam). Mr. Danny Williams will be substituted as appellant’s attorney in this matter. Motion granted.